              Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 1 of 58



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

KEITH AND KECIA AVERY
8810 Hemsley Drive
Clinton, MD 20735

RUSSELL AND MADELINE
BROWNFIELD, JR.
98 Cobblestone Lane
Le Claire, IA 52753

Plaintiffs,

v.
                                                   Civil Action No.:
J.G. WENTWORTH HOME LENDING,
LLC, successor to WESTSTAR
MORTGAGE, INC.
3350 Commission Court
Woodbridge, VA 22192
Serve on: CSC-Lawyers Incorporating Service
Company, Resident Agent
7 St. Paul Street, Suite 820
Baltimore, MD 21202

Defendant.


               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs, Keith and Kecia Avery and Russell and Madeline Brownfield, Jr. on behalf of

themselves and on behalf of the entire class of persons similarly situated, by and through their

attorneys, Michael Paul Smith, Melissa L. English and Sarah A. Zadrozny of Smith, Gildea &

Schmidt, LLC and Timothy F. Maloney, Veronica B. Nannis and Megan Benevento of Joseph,

Greenwald and Laake, P.A., file this Class Action Complaint, sue the Defendant for cause, claim

damages, and state as follows:




                                               1
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 2 of 58



                                      INTRODUCTION

1.   Plaintiffs Keith and Kecia Avery (the “Avery Plaintiffs”) and Russell and Madeline

     Brownfield, Jr. (the “Brownfield Plaintiffs”), and alleged Class Members are borrowers

     who currently have or had a residential mortgage loan originated and/or brokered by

     Defendant WestStar Mortgage, Inc. (“WestStar”), predecessor to J.G. Wentworth Home

     Lending, LLC (“J.G. Wentworth”), which was or is secured by Plaintiffs’ and Class

     Members’ residential real property.

2.   Plaintiffs and alleged Class Members are victims of an illegal kickback scheme (“All Star

     Scheme”) under which WestStar’s loan officers, agents, and/or other employees received

     and accepted illegal kickbacks from All Star Title, Inc. (“All Star”), a Maryland-based

     title and settlement services company, in exchange for the assignment and referral of

     residential mortgage loans, refinances and reverse mortgages to All Star for title and

     settlement services in violation of the Real Estate Settlement Procedures Act (“RESPA”),

     12 U.S.C. §§ 2601, et seq. WestStar and All Star laundered the kickbacks through third

     party marketing companies to conceal the illegal kickbacks and the All Star Scheme.

3.   West Star and All Star defrauded borrowers into paying for the illegal kickbacks by

     charging borrowers an amount that was not associated with any legitimate title or

     settlement service (“Kickback Overcharge”) and imposed for the sole purpose of funding

     the illegal kickbacks. West Star and All Star fraudulently misprepresented these charges

     on borrowers’ Good Faith Estimates, HUD-1 Statements and other loan documents as

     associated with legitimate title and settlement services thereby defrauding borrowers into

     bearing the cost of the illegal enterprise.




                                                   2
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 3 of 58



4.   WestStar and All Star continuously and regularly used the U.S. Mail and interstate wires

     in furtherance of the All Star Scheme, and to identify and defraud borrowers into the All

     Star Scheme, willfully and intentionally engaging in a pattern of racketeering activity

     over a period of at least four years, in violation of the Racketeer Influenced and Corrupt

     Organizations Act (“RICO”), 18 U.S.C. §§ 1961, et seq.

5.   The kickback and referral agreements, and resulting Kickback Overcharge, were

     fraudulently concealed by WestStar and All Star from Plaintiffs and alleged Class

     Members by: laundering kickbacks through third party marketing companies, false

     allocation of title and settlement fees and manipulation of the APR associated with the

     WestStar loans, and false and fraudulent representations and omissions in WestStar

     borrowers’ loan documents. These concealments prevented borrowers, regulators and

     auditors from discovering the Kickback Agreement, the All Star Scheme, and the injuries

     to WestStar borrowers therefrom, thereby allowing the kickbacks and fraudulent charges

     to continue.

                                         PARTIES

6.   Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23 as a class

     action on their own behalf and on behalf of the entire class of people similarly situated.

7.   Plaintiffs Keith and Kecia Avery are residents of Prince George’s County, Maryland.

8.   Plaintiffs Russell and Madeline Brownfield, Jr. are residents of Scott County, Iowa.

9.   Defendant J.G. Wentworth Home Lending, LLC, formerly J.G. Wentworth Home

     Lending, Inc., is a limited liability company organized under the laws of Virginia. It is

     engaged in the business of consumer mortgage brokering and/or origination and/or

     lending and/or otherwise transacted business in the state of Maryland and in other states.



                                              3
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 4 of 58



         a. J.G. Wentworth Company, a Delaware corporation, acquired 100% of WestStar’s

              stock through a Stock Purchase Agreement completed on or about July 31, 2015.

         b. Upon consummation of the Stock Purchase Agreement, WestStar became an

              indirect, wholly-owned subsidiary of The J.G. Wentworth Company, and filed

              articles of conversion with the Virginia State Corporation Commission to change

              its name to J.G. Wentworth Home Lending, Inc., effective August 1, 2015.

         c. On December 31, 2015 at 11:59 p.m., J.G. Wentworth Home Lending, Inc.

              converted to J.G. Wentworth Home Lending, LLC.

         d. Following the acquisition, J.G. Wentworth Home Lending, Inc. and subsequently

              J.G. Wentworth Home Lending, LLC continuously transacted business in

              Maryland, specifically engaging in residential mortgage lending related to

              properties located in Maryland, as well as other banking and lending transactions.

                               JURISDICTION AND VENUE

10.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

      and 1337(a) and 18 U.S.C. § 1964(c).

11.   This Court has personal jurisdiction over the parties. Personal jurisdiction over Defendant

      J.G. Wentworth is appropriate because during the time period alleged herein WestStar

      continuously transacted business within this District and engaged in conduct that was

      directed at, and had the intended effect of causing injury to, persons residing in or located

      in this District, and such jurisdiction extends to J.G. Wentworth as WestStar’s successor

      in interest. In addition, J.G. Wentworth currently transacts business in this District.

12.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)-(3) and 18 U.S.C. §

      1965.



                                                4
           Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 5 of 58



        FACTUAL ALLEGATIONS FOR INDIVIDUAL AND CLASS RELIEF

13.   At all relevant times, All Star is a Maryland corporation and a title and settlement service

      provider licensed in Maryland and regulated by the Maryland Insurance Administration.

      All Star is a licensed title and settlement service provider in more than 30 states and

      provides title and settlement services on residential mortgage loans, refinances and

      reverse mortgages secured by real property in 47 states.

I.    The All Star Scheme

      A.      All Star and Participating Lenders Pay and Receive Kickbacks in Exchange
              for the Assignment and Referral of Residential Mortgage Loans to All Star
              and Employ Several Methods to Conceal the Kickbacks.

14.   Beginning by at least 2008, All Star designs and executes a scheme (“All Star Scheme”)

      to pay kickbacks to various mortgage lenders and their brokers, loan officers and other

      employees (collectively, “Participating Lenders”) in exchange for the Participating

      Lender’s assignment and referral of residential mortgage loans, refinances and reverse

      mortgages to All Star for title and settlement services (“Kickback Agreement”).

15.   All Star bases the amount of the kickback All Star paid on the number of loans the

      Participating Lender assigns and refers to All Star under the Kickback Agreement and the

      amount of profit All Star realizes on those loans.

16.   All Star pays, and Participating Lenders receive and accept, kickbacks in different forms

      and laundered by and through different channels.

17.   In some instances, All Star pays kickbacks by purchasing and delivering to a

      Participating Lender marketing materials for the Participating Lender to use in soliciting

      borrowers, most commonly postage to be used by a Participating Lender to send direct

      mail solicitations.



                                               5
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 6 of 58



18.   In other instances, All Star pays cash kickbacks by checks written directly to a

      Participating Lender and/or their branch managers, mortgage brokers, loan officers, or

      other employees. Often, a Participating Lender or its employee receives and accepts a

      kickback check laundered by and through a sham entity set up for the express purpose of

      receiving and accepting kickbacks and concealing the same.

19.   In most instances, to further conceal the kickbacks, the Participating Lenders and All Star

      agree to have All Star not issue a check directly to the Participating Lender and/or their

      branch managers, mortgage brokers, loan officers, or other employees, but instead

      launders the kickback payment through a third-party marketing company.

20.   Participating Lenders and/or their branch managers, mortgage brokers, loan officers, or

      other employees frequently use third party marketing companies (such as a direct mail,

      data and/or leads lists, telemarketing or live transfer leads providers) to provide

      marketing services aimed at soliciting borrowers to obtain residential mortgage loans,

      refinances and reverse mortgages, which increase the volume of loans the Participating

      Lender brokers or originates thereby increasing its net profit and commissions earned.

21.   All Star and Participating Lenders use a variety of third-party marketing companies to

      launder the kickbacks. Some of these marketing companies specialize in direct mail,

      while others specialize in producing data and leads lists of potential borrowers for direct

      mail or telemarketing solicitations. Still other third-party marketing companies provide

      Participating Lenders “live transfer” leads in which a borrower who contacts a centralized

      telemarketing company is transferred “live” to the Participating Lender.

22.   Under the Kickback Agreement, the Participating Lender receiving and accepting the

      kickback from All Star identifies a third-party marketing company that the Participating



                                               6
           Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 7 of 58



      Lender uses for marketing services. All Star then makes the kickback payment to the

      third-party marketing company, and the Participating Lender receives and accepts the

      kickback payment when the third-party marketing company applies the payment to the

      Participating Lender’s account and for the benefit of the Participating Lender.

23.   All Star and Participating Lenders choose to launder kickback payments through third

      party marketing companies to conceal the fact that payment is made by All Star as well as

      the fact that All Star and the Participating Lender exchanged a thing of value related to

      the loans that are assigned and referred to All Star under the Kickback Agreement.

24.   All Star makes clear that the kickback payments are predicated on and will continue only

      if the Participating Lenders meet a “unit” or “production” goal of loans that are assigned

      and referred to All Star in exchange for the kickback. See, e.g., Feb. 2, 2012 e-mail re:

      “unit goal” expectations, attached as Exhibit 1. With the laundering of kickbacks through

      third-party marketing companies, All Star and Participating Lenders hoped to be able to

      use claims of “co-marketing” as a sham and to further conceal the kickbacks and

      Kickback Agreement from borrowers, regulators and law enforcement.

      B.      All Star and Participating Lenders Conspire and Agree To Defraud
              Borrowers Into Paying for the Illegal Kickbacks.

25.   One of the purposes of the All Star Scheme is to defraud borrowers into paying for the

      illegal kickbacks and to ensure the continuation of illegal kickback payments to

      Participating Lenders.

26.   For this purpose, All Star and Participating Lenders conspire to and agree to fix the prices

      All Star charges the Participating Lender’s borrowers for title and settlement services on

      loans that are assigned and referred to All Star under the Kickback Agreement.




                                               7
           Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 8 of 58



27.   The prices All Star and the Participating Lenders fix under the Kickback Agreement

      include a sum certain amount that is not associated with any legitimate title or settlement

      service and is charged for the sole purpose of forcing borrowers to pay for the cost of the

      illegal kickbacks All Star is paying to Participating Lenders (“Kickback Overcharge”).

28.   As part of the Kickback Agreement, All Star and Participating Lenders conspire to and

      agree that the Participating Lender will refuse to deal with any other title and settlement

      services company on those loans generated by the kickbacks, such that all loans

      generated by the Kickback Agreement are referred to All Star and are subject to

      Kickback Overcharges.

29.   Participating Lenders benefit from these agreements because: (i) the Kickback

      Overcharge funds the illegal kickbacks used by Participating Lenders to solicit

      borrowers, generate residential mortgage loans, and earn substantial interest and

      commissions, and (ii) the costs for title and settlement service fees are financed into the

      loan and paid for by borrowers from loan proceeds such that the Participating Lender

      earns interest and other fees on the fixed prices and overcharges.

      C.      All Star and Participating Lenders Use the U. S. Mail and Interstate Wires to
              Identify and Lure Borrowers into the All Star Scheme.

30.   All Star and Particiapting Lenders conduct a pattern of racketeering activity by regularly

      and consistently use the interstate mails and wires to further the All Star Scheme.

31.   All Star and Participating Lenders regularly and consistently choose to transmit, receive

      and accept illegal kickback payments over interstate wires.

32.   All Star and Participating Lenders also regularly and consistently choose to use the

      interstate wires to administer the All Star Scheme, negotiating, agreeing to and enforcing




                                               8
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 9 of 58



      the Kickback Agreement, fixed prices, and resulting Kickback Overcharges by and

      through communications over interstate wires.

33.   All Star and Participating Lenders also regularly and consistently use the interstate mails

      and wires to identify, solicit and lure borrowers into the All Star Scheme.

34.   Potential borrowers are identified by the third-party marketing companies through which

      All Star and Participating Lenders are laundering the kickbacks. Many of these third-

      party marketing companies specialize in identifying and soliciting potential borrowers,

      and compiling and selling borrower sales and marketing “leads lists.”

35.   Participating Lenders use these lists to solicit borrowers often through printed direct mail

      pieces such as postcards, letters, “SNAP packs” (mailers with perforated edges the

      recipient rips or “snaps” open), and other printed material that encourage borrowers to

      contact the Participating Lender and apply for a residential mortgage loan, refinance or

      reverse mortgage.

36.   Participating Lenders and All Star, by and through third party marketing companies,

      cause borrower data and leads list to be merged onto these direct mail solicitations, and

      Participating Lenders, by and through the third-party marketing companies, cause these

      hundreds of thousands of fraudulent solicitations to be sent through the interstate U.S.

      mails, in violation of 18 U.S.C. § 1341.

37.   All Star and Participating Lenders also obtain from third party marketing companies

      borrower data and leads list to solicit borrowers over the telephone, and Participating

      Lenders use interstate wires to make these telemarketing calls to potential borrowers in

      violation of 18 U.S.C. § 1343.




                                                 9
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 10 of 58



38.   Participating Lenders also receive “live transfer” leads wherein a borrower calls a

      centralized call center, and then is transferred by the call center “live” to the Participating

      Lender. The third marketing company delivering the live transfer leads transmits the “live

      transfer” over interstate wires, and the Participating Lender receives the live transfer calls

      over interstate wires.

39.   All Star’s records document that these borrower solicitation techniques lured thousands

      of borrowers into the All Star Scheme.

II.   By 2010, WestStar Begins Participating in the All Star Scheme, Forms an
      Association in Fact Enterprise with All Star, and Receives Almost a Half Million
      Dollars Performing the Kickback Agreement.

40.   By at least January 2010, WestStar, by and through its branch managers, loan officers

      and other employees, enters into an agreement with All Star to accept and receive

      kickbacks from All Star in exchange for the assigning and referring WestStar loans,

      refinances and reverse mortgages to All Star for title and settlement services.

41.   At all relevant times, the WestStar branch managers and loan officers participating in the

      All Star Scheme are licensed mortgage brokers and/or authorized loan officers, and at all

      relevant times were acting within the scope of the business relationship and their

      employment on behalf of WestStar, specifically seeking borrowers and originating and

      securing loans for residential mortgages through WestStar and/or brokering such loans

      through WestStar to other lenders with whom WestStar authorized, referring WestStar

      borrowers to title companies, and working with title companies to close these loans. All

      activities, including any interaction with All Star, were for the benefit of WestStar.

42.   During the relevant time, WestStar operates a branch located at 161 Fort Evans Road NE,

      Suite 325 in Leesburg, VA 21076.



                                                10
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 11 of 58



      A.     Beginning in the Fourth Quarter of 2011, All Star pays over $13,000 to
             WestStar in exchange for the assignment and referral of WestStar borrowers
             to All Star for title and settlement services.

43.   By September 30, 2011, WestStar and All Star conspire to and agree to fix prices charged

      borrowers for title and settlement services on loans assigned and referred by WestStar to

      All Star for title and settlement services under the Kickback Agreement at $1400 plus

      title. Exhibit 2, Sept. 30, 2011 Email. These prices are $700 more than All Star is

      charging borrowers assigned and referred from other lenders participating in the All Star

      Scheme for similar kinds of loans. Exhibit 3, October 2011 Fee Sheet.

44.   This Kickback Overcharge is the minimum amount of actual damages sustained by

      borrowers West Star assigns and refers to All Star in performance of the Kickback

      Agreement and the pattern of racketeering activity All Star and WestStar conduct in

      furtherance of the All Star Scheme during this time period.

45.   This Kickback Overcharge is not associated with any legitimate title or settlement service

      and is charged for the express purpose of forcing borrowers to pay for the kickbacks All

      Star pays, and WestStar receives and accepts, under the Kickback Agreement.

46.   WestStar requires All Star to pay kickbacks, and charge borrowers the Kickback

      Overcahrge, as a condition of switching to All Star from another title and settlement

      service company that is paying WestStar kickbacks. Exhibit 4, Oct. 4, 2011 Email.

47.   In correspondence related to the fixed prices, All Star states “we have a new client.

      Address is 161 Fort Evans Road, Suite 325 Leesburg, VA 20176.” Exhibit 4. Plaintiffs

      believe, and therefore aver, that this reference is to the WestStar branch located in

      Leesburg, Virginia and managed by Jody and Hakim Alston, loan officers employed by

      WestStar in the WestStar Leesburg Branch.



                                              11
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 12 of 58



48.   Based on this communication, Plaintiffs believe, and therefore aver, that the All Star pays

      klcikbacks to WestStar for loans assigned and referred from the WestStar Leesburg

      Branch.

49.   In October 2011, All Star pays WestStar four kickbacks of $1,325 each on October 6, 13,

      21, and 27, 2011. All Star and WestStar choose to launder all four kickback sthrough

      Titan List & Mailing Services, Inc. (“Titan”), a Florida-based data and direct mail

      marketing company.

50.   West Star and All Star choose to transmit all four kickback payments over interstate

      wires, with the first two kickback payments sent by wire with the wire originating at All

      Star’s bank in Maryland and West Star receicving and accepting the payment by and

      through Titan in Florida. WestStar and All Star choose to transmit the second two

      kickback paymenst over interstate wires, with All Star e-mailing or faxing the kickback

      payment in the form of a credit card authorization, to WestStar over interstate wires, with

      the payment originating from All Star in Maryland and WestStar receiving the payment,

      by and through Titan, in Florida.

51.   WestStar chooses to use all four All Star kickback payments to cause Titan to print and

      mail thousands of WestStar solicitations to lure potential borrowers into the All Star

      Scheme. These WestStar solicitations are sent by U.S. Mail and most, if not all, are

      delivered interstate; that is, the WestStar solicitation is placed in the mail in one state –

      Florida – and delivered to the potential borrower in another state.

52.   In October 2011, WestStar in fact refers 35 loans to All Star for title and settlement

      services thereby performing the Kickback Agreement.




                                               12
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 13 of 58



53.   In November 2011, All Star pays WestStar two kickbacks, a $2,650 kickback on

      November 3, 2011, and a $1,325 kickback on November 8, 2011. All Star and WestStar

      choose to launder both kickbacks thorugh Titan.

54.   West Star and All Star choose to transmit both November 2011 kickback payments over

      interstate wires, with All Star e-mailing or faxing the kickback payment in the form of a

      credit card authorization, to WestStar over interstate wires, with the payment originating

      from All Star in Maryland and WestStar receiving the payment, by and through Titan, in

      Florida.

55.   WestStar chooses to use both November 2011 All Star kickback payment to cause Titan

      to print and mail thousands of WestStar solicitations to lure potential borrowers into the

      All Star Scheme. These WestStar solicitations are sent by U.S. Mail and most, if not all,

      are delivered interstate; that is, the WestStar solicitation is placed in the mail in one state

      – Florida – and delivered to the potential borrower in another state.

56.   In the month of November 2011, WestStar in fact assigns and refers 31 loans to All Star

      for title and settlement service thereby performing the Kickback Agreement.

57.   On or about December 20, 2011, All Star pays a $4,212.50 kickback to WestStar. All Star

      and WestStar choose to launder the kickback through Titan.

58.   West Star and All Star choose to transmit the kickback payment over interstate wires,

      with All Star e-mailing or faxing the kickback payment in the form of a credit card

      authorization, to WestStar over interstate wires, with the payment originating from All

      Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

59.   WestStar chooses to use All Star’s December 2011, kickback to cause Titan to print and

      mail thousands of WestStar solicitations to lure potential borrowers into the All Star



                                                13
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 14 of 58



      Scheme. These WestStar solicitations are sent by U.S. Mail and most, if not all, are

      delivered interstate; that is, the WestStar solicitation is placed in the mail in one state –

      Florida – and delivered to the potential borrower in another state.

60.   In December 2011, WestStar in fact assigns and refers 39 loans to All Star for title and

      settlement services thereby performing the Kickback Agreement.

61.   All Star tracks the loans that are assigned and referred by WestStar in performance of the

      Kickback Agreement to determine whether and how much of a kickback All Star will

      agree to pay to WestStar in the coming month. See Exhibit 5, Dec. 1, 2011 e-mail.

      B.     In the First Quarter of 2012, All Star Increases the Value of the Kickbacks
             and Doubles the Amount of Kickbacks it Pays to WestStar to over $30,000

62.   In January 2012, All Star pays WestStar three kickbacks of $2,045 each on January 4, 9

      and 17, 2012. All Star and WestStar choose to launder all three kickback payments

      through Titan.

63.   West Star and All Star choose to transmit all three kickback payments over interstate

      wires, with All Star e-mailing or faxing the kickback payment in the form of a credit card

      authorization, to WestStar over interstate wires, with the payment originating from All

      Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

64.   WestStar chooses to use all three January 2012 kickbacks to cause Titan to print and mail

      thousands of WestStar solicitations to lure potential borrowers into the All Star Scheme.

      These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

      interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

      and delivered to the potential borrower in another state.

65.   In January 2012, WestStar in fact assigns and refers 51 loans to All Star for title and

      settlement services thereby performing the Kickback Agreement.

                                               14
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 15 of 58



66.   In February 2012, All Star pays WestStar five kickback payments of $3,471 each on

      February 1, 6, 15, 21, and 27, 2012. All Star and West Star choose to launder all five

      kickbacks through Titan.

67.   WestStar and All Star chooses to transmit all five kickback payments over interstate

      wires, with All Star e-mailing or faxing the kickback payment in the form of a credit card

      authorization, to WestStar over interstate wires, with the payment originating from All

      Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

68.   WestStar chooses to use all five Febraary 2012 All Star kickbacks to cause Titan to print

      and mail WestStar solicitations to lure potential borrowers into the All Star Scheme.

      These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

      interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

      and delivered to the potential borrower in another state.

69.   In February 2012, West Star assigns and refers 64 loans to All Star for title and

      settlement services thereby performing the Kickback Agreement.

70.   Also in February 2012, WestStar communicates with All Star about Linear Title, an All

      Star competitior that charges $395 plus title for the same services that All Star provides.

      See Exhibit 6, Feb. 6, 2012 e-mail.

71.   Despite this information about Linear Title and its lower fees, WestStar chooses to

      continue to receive kickbacks from All Star and to charge WestStar borrowers fixed

      prices and a Kickback Overcharge unrealted to any legitimate title and settlement service.

72.   The prices charged by All Star are $905-1,005 more than Linear is charging WestStar

      borrowers for title and settlement services (“Market Overcharge”). This Market

      Overcharge is an alternative measure of damages, constituting the minimum amount of



                                               15
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 16 of 58



      actual damages incurred by WestStar borrowers assigned and referred to All Star by

      WestStar in performance of the Kickback Agreement and the pattern of racketeering

      activity All Star and WestStar conduct in furtherance of the All Star Scheme during this

      time period.

73.   In March 2012, All Star pays WestStar four kickbacks of $3,471 each on March 5, 13,

      21, and 29, 2012. All Star and WestStar choose to launder all four kickback payments

      through Titan.

74.   West Star and All Star choose to transmit all four kickback payments over interstate

      wires, with All Star e-mailing or faxing the kickback payment in the form of a credit card

      authorization, to WestStar over interstate wires, with the payment originating from All

      Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

75.   WestStar chooses to use all four March 2012 kickbacks to cause Titan to print and mail

      thousands of WestStar solicitations to lure potential borrowers into the All Star Scheme.

      These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

      interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

      and delivered to the potential borrower in another state.

76.   In March 2012, WestStar assings and refers 29 loans to All Star for title and settlement

      services thereby performing the Kickback Agreement.

      C.     All Star continues to increase the value of the kickbacks to WestStar, and
             Doubles the Kickbacks paid from the last quarter to Over $60,000 in the
             Second Quarter of 2012.

77.   In April 2012, All Star pays WestStar four kickback payments of $3,471 each on April 5,

      10, 17 and 24, 2012. All Star and WestStar choose to launder all four kickback payments

      through Titan.



                                               16
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 17 of 58



78.   WestStar and All Star chooses to transmit all four kickback payments over interstate

      wires, with All Star e-mailing or faxing the kickback payment in the form of a credit card

      authorization, to WestStar over interstate wires, with the payment originating from All

      Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

79.   WestStar chooses to use the all four April 2012 kickbacks to cause Titan to print and mail

      thousands of WestStar solicitations to lure potential borrowers into the All Star Scheme.

      These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

      interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

      and delivered to the potential borrower in another state.

80.   In April 2012, WestStar assigns and refers 28 loans to All Star for title and settlement

      services thereby performing the Kickback Agreement.

81.   In May 2012, All Star pays WestStar five kickback payments of $5,500 each on May 2,

      7, 14, 23 and 29, 2012. All Star and WestStar choose to launder all five kickbacks

      through Titan.

82.   WestStar and All Star choose to transmit all five kickback payments over interstate wires,

      with All Star e-mailing or faxing the kickback payment in the form of a credit card

      authorization, to WestStar over interstate wires, with the payment originating from All

      Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida

83.   WestStar chooses to use the all five May 2012 kickbacks to cause Titan to print and mail

      WestStar solicitations to potential borrowers. These WestStar solicitations are sent by

      U.S. Mail and most, if not all, are delivered interstate; that is, the WestStar solicitation is

      placed in the mail in one state – Florida – and delivered to the potential borrower in

      another state.



                                                17
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 18 of 58



84.   In May 2012, WestStar in fact assigns and refers 50 loans to All Star for title and

      settlement services thereby performing the Kickback Agreement.

85.   All Star’s President Jason Horwitz and Marketing Representative Alex Golobordko

      continue to evaluate and monitor the number of loans being assigned and referred to All

      Star in exchange for the increased volume and value of kickbacks and reiterating to

      WestStar its unit goal requirements to justify continuing paying the kickbacks – “…a

      minimum of 50 closings.” See Exhibit 7, May 3, 2012 e-mail.

86.   In June 2012, All Star pays WestStar four kickback payments of $5,500 each on June 6,

      13, 19 and 23, 2012. All Star and WestStar choose to launder all four kickback payments

      through Titan.

87.   WestStar and All Star chooses to transmit all four kickback payments over interstate

      wires, with All Star e-mailing or faxing the kickback payment in the form of a credit card

      authorization, to WestStar over interstate wires, with the payment originating from All

      Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

88.   WestStar chooses to use the all four June 2012 kickbacks to cause Titan to print and mail

      thousands of WestStar solicitations to lure potential borrowers into the All Star Scheme.

      These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

      interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

      and delivered to the potential borrower in another state.

89.   In June 2012, WestStar in fact assigns and refers 49 loans to All Star for title and

      settlement services thereby performing the Kickback Agreement.

      D. In the Third Quarter of 2012, All Star Pays Over $100,000 in Kickbacks to
         WestStar in Exchange for Assigning and Referring Borrowers to All Star for
         title and settlement services.



                                               18
       Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 19 of 58



90.   In July 2012, All Star pays WestStar four kickback payments, one payment of $9,500 on

      July 2, 2012, and three kickback payments of $7,800 each on July 9, 16 and 23, 2012.

      All Star and WestStar choose to launder all four kickback payments through Titan.

91.   WestStar and All Star choose to transmit all four kickback payments over interstate

      wires, with All Star e-mailing or faxing the kickback payment in the form of a credit card

      authorization, to WestStar over interstate wires, with the payment originating from All

      Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

92.   WestStar chooses to use all four July 2012 kickbacks to cause Titan to print and mail

      thousands of WestStar solicitations to lure potential borrowers into the All Star Scheme.

      These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

      interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

      and delivered to the potential borrower in another state.

93.   In July 2012, WestStar in fact assigns and refers 143 loans to All Star for title and

      settlement services thereby performing the Kickback Agreement.

94.   All Star makes clear that with this kickback WestStar “better close 40+ in July and 50+ in

      August and moving forward … and I would really hope for 60+.”                      In these

      communications All Star refers to “Hakim” which Plaintiffs believe, and therefore aver,

      is a reference to Hakim Alston a loan officer and branch manager employed by WEstStar

      in WestStar’s Leesberg, Virginia Branch.       See also Exhibit 8, July 2, 2012 e-mail

      regarding invoice.

95.   In August 2012, All Star pays WestStar five kickback payments of $7,800 each on

      August 6, 13, 20, 28, and 31, 2012. All Star and WestStar choose to launder all five

      kickback payments through Titan.



                                               19
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 20 of 58



96.    WestStar and All Star choose to transmit all five kickback payments over interstate wires,

       with All Star e-mailing or faxing the kickback payment in the form of a credit card

       authorization, to WestStar over interstate wires, with the payment originating from All

       Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

97.    WestStar chooses to use all five July 2012 kickbacks to cause Titan to print and mail

       thousands of WestStar solicitations to lure potential borrowers into the All Star Scheme.

       These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

       interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

       and delivered to the potential borrower in another state.

98.    In August 2012, WestStar in fact assigns and refers 50 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.

99.    In September 2012, All Star pays WestStar three kickback payments of $7,800 each on

       September 11, 18 and 24, 2012. All Star and WestStar choose to launder all three

       kickbacks through Titan.

100.   WestStar and All Star choose to transmit all three kickback payments over interstate

       wires, with All Star e-mailing or faxing the kickback payment in the form of a credit card

       authorization, to WestStar over interstate wires, with the payment originating from All

       Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

101.   WestStar chooses to use all three September 2012 kickbacks to cause Titan to print and

       mail thousands of WestStar solicitations to lure potential borrowers into the All Star

       Scheme. These WestStar solicitations are sent by U.S. Mail and most, if not all, are

       delivered interstate; that is, the WestStar solicitation is placed in the mail in one state –

       Florida – and delivered to the potential borrower in another state.



                                                20
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 21 of 58



102.   In Spetember 2012, WestStar in fact assigns and refers 11 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.

       E. All Star Continues to Pay WestStar Weekly Kickbacks in Exchange for
          Assigning and Referring Borrowers to All Star for title and settlement services
          That in the Fourth Quarter of 2012 Total Over $100,000.

103.   In October of 2012, All Star pays WestStar five kickbacks of $7,800 each, on October 1,

       9, 15, 22, and 29, 2012. All Star and WestStar choose to launder all of these kickbacks

       through Titan.

104.   WestStar and All Star choose to transmit all of the October kickback payments over

       interstate wires, with All Star e-mailing or faxing the kickback payment in the form of a

       credit card authorization, to WestStar over interstate wires, with the payment originating

       from All Star in Maryland and WestStar receiving the payment, by and through Titan, in

       Florida.

105.   WestStar chooses to use all of the October 2012, All Star kickbacks to cause Titan to

       print and mail WestStar solicitations to lure potential borrowers into the All Star Scheme.

       These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

       interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

       and delivered to the potential borrower in another state.

106.   In October 2012, WestStar in fact assigns and refers 57 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.

107.   In Novermber 2012, All Star pays WestStar four kickbacks of $7,800 each on November

       5, 13, 19 and 26, 2012. All Star and WestStar choose to launder all of these kickbacks

       through Titan.




                                                21
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 22 of 58



108.   WestStar and All Star chooses to transmit all of the Novermber, 2012, kickback

       payments over interstate wires, with All Star e-mailing or faxing the kickback payment in

       the form of a credit card authorization, to WestStar over interstate wires, with the

       payment originating from All Star in Maryland and WestStar receiving the payment, by

       and through Titan, in Florida.

109.   WestStar chooses to use all of the November 2012, All Star kickbacks to cause Titan to

       print and mail WestStar solicitations to lure potential borrowers into the All Star Scheme.

       These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

       interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

       and delivered to the potential borrower in another state.

110.   In November 2012, WestStar in fact assigns and refers 34 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.

111.   The next month, All Star pays WestStar two kickbacks of $7,800 and $23,400 on

       December 3 and 17, 2012. All Star and WestStar choose to launder both of these

       kickbacks thorugh Titan.

112.   WestStar and All Star chooses to transmit these two kickback payments over interstate

       wires, with All Star e-mailing or faxing the kickback payment in the form of a credit card

       authorization, to WestStar over interstate wires, with the payment originating from All

       Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida

113.   WestStar chooses to use both of these All Star kickbacks to cause Titan to print and mail

       WestStar solicitations to lure potential borrowers into the All Star Scheme.          These

       WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered interstate;




                                                22
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 23 of 58



       that is, the WestStar solicitation is placed in the mail in one state – Florida – and

       delivered to the potential borrower in another state.

114.   In December 2012, WestStar in fact assigns and refers 60 laons to All Star for title and

       settlement services thereby performing the Kickback Agreement.

       F. The Weekly Kickbacks Continue in 2013, with All Star Paying Over $75,000 in
          the First Quarter.

115.   In January 2013, All Star pays WestStar four kickbacks of $7,800 each on January 9, 15,

       22, and 28, 2013. All Star and WestStar choose to launder all of these kickbacks through

       Titan.

116.   WestStar and All Star choose to transmit all of the January 2013, kickback payments over

       interstate wires, with All Star e-mailing or faxing the kickback payment in the form of a

       credit card authorization, to WestStar over interstate wires, with the payment originating

       from All Star in Maryland and WestStar receiving the payment, by and through Titan, in

       Florida.

117.   WestStar chooses to use each of the January 2013, All Star kickbacks to cause Titan to

       print and mail WestStar solicitations to lure potential borrowers into the All Star Scheme.

       These WestStar solicitations are sent by U.S. Mail and most, if not all, are delivered

       interstate; that is, the WestStar solicitation is placed in the mail in one state – Florida –

       and delivered to the potential borrower in another state.

118.   In January 2013, WestStar in fact assigns and refers 64 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.

119.   All Star continues to monitor the volume of loans being assigned and referred to All Star

       by WestStar in exchange for the kickbacks paid, with Jason Horwitz concluding bluntly:




                                                23
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 24 of 58



       “If they want more money, close more loans. It’s not rocket science.” See Exhibit 9, Jan.

       31, 2013.

120.   The next month – February 2013 - All Star and WestStar increase the fixed prices

       charged for title and settlement services associated with WestStar loans referred to All

       Star by $100 to $1,500 plus title insurance, which was done so that All Star could recover

       more of the kickbacks it paid to WestStar. See Exhibit 10, Feb. 28, 2013 e-mail. These

       prices are $900 more than All Star is charging borrowers assigned and referred from

       other lenders participating in the All Star Scheme for similar kinds of loans. See Exhibit

       11, May 6, 2013 All Star Fee Spreadsheet.

121.   This Kickback Overcharge is the minimum amount of actual damages sustained by

       borrowers West Star assigns and refers to All Star in performance of the Kickback

       Agreements and the pattern of racketeering activity All Star and WestStar conduct in

       furtherance of the All Star Scheme during this time period.

122.   This Kickback Overcharge is not associated with any legitimate title or settlement service

       and is charged for the express purpose of forcing borrowers to pay for the kickbacks All

       Star pays, and WestStar receives and accepts, under the Kickback Agreement.

123.   All Star and WestStar cause these fixed prices to be programmed into “TitleHound”,

       software All Star uses to produce borrower loan documents. As a result, the fixed prices

       are automatically inputted into borrower loan, thereby automatically performing the

       Kickback Agreement and the pattern of racketeering activity All Star and WestStar

       conduct in furtherance of the All Star Scheme. See Aug. 3, 2012 e-mail with TitleHound,

       attached as Exhibit 12.




                                               24
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 25 of 58



124.   The next month, All Star pays WestStar four kickback payments: 2 payments of $7,800

       each on February 5 and 21, 2013, and 2 payments of $5,200 each on February 11 and 27,

       2013. All Star and West Star choose to launder all of these kickbacks through Titan.

125.   WestStar and All Star choose to transmit all of the February 2013, kickback payments

       over interstate wires, with All Star e-mailing or faxing the kickback payment in the form

       of a credit card authorization, to WestStar over interstate wires, with the payment

       originating from All Star in Maryland and WestStar receiving the payment, by and

       through Titan, in Florida.

126.   WestStar chooses to use all of the February 2013, All Star kickback to cause Titan to

       print and mail thousands of WestStar solicitations to lure potential borrowers into the All

       Star Scheme. These WestStar solicitations are sent by U.S. Mail and most, if not all, are

       delivered interstate; that is, the WestStar solicitation is placed in the mail in one state –

       Florida – and delivered to the potential borrower in another state.

127.   In February 2013, WestStar in fact assigns and refers 51 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.

128.   The next month, All Star pays WestStar four kickbacks of $5,200 each on March 8, 15,

       21, and 26, 2013. All Star and WestStar choose to launder all of these kickbacks through

       Titan.

129.   WestStar and All Star choose to transmit all of the March 2013, kickback payment over

       interstate wires, with All Star e-mailing or faxing the kickback payment in the form of a

       credit card authorization, to WestStar over interstate wires, with the payment originating

       from All Star in Maryland and WestStar receiving the payment, by and through Titan, in

       Florida.



                                                25
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 26 of 58



130.   WestStar chooses to use all of the March 2013, Al Star kickbacks to cause Titan to print

       and mail tens of thousands of WestStar solicitations to lure potential borrowers into the

       All Star Scheme. These WestStar solicitations are sent by U.S. Mail and most, if not all,

       are delivered interstate; that is, the WestStar solicitation is placed in the mail in one state

       – Florida – and delivered to the potential borrower in another state.

131.   In March 2013, WestStar in fact assigns and refers 39 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.

       G. In the Second Quarter of 2013, All Star Pays Almost $50,000 in Kickbacks to
          WestStar in Exchange for the Assignment and Referral of WestStar Loans to All
          Star for title and settlement services.

132.   In April 2013, All Star pays WestStar three kickbacks of $5,200 each on April 2, 8 and

       25, 2013. All Star and WestStar choose to launder all of these kickbacks through Titan.

133.   WestStar and All Star choose to transmit all of the April 2013, kickback payments over

       interstate wires, with All Star e-mailing or faxing the kickback payment in the form of a

       credit card authorization, to WestStar over interstate wires, with the payment originating

       from All Star in Maryland and WestStar receiving the payment, by and through Titan, in

       Florida.

134.   WestStar chooses to use all of the April 2013 All Star kickbacks to cause Titan to print

       and mail tens of thousands of WestStar solicitations to lure potential borrowers into the

       All Star Scheme. These WestStar solicitations are sent by U.S. Mail and most, if not all,

       are delivered interstate; that is, the WestStar solicitation is placed in the mail in one state

       – Florida – and delivered to the potential borrower in another state.

135.   In April 2013, WestStar in fact assigns and refers 26 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.



                                                 26
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 27 of 58



136.   In May 2013, All Star pays WestStar four kickbacks of $5,200 each on May 6, 14, 17

       and 28, 2013. All Star and WestStar choose to launder all of these kickbacks through

       Titan.

137.   WestStar and All Star chooses to transmit all four of these kickback payments over

       interstate wires, with All Star e-mailing or faxing the kickback payment in the form of a

       credit card authorization, to WestStar over interstate wires, with the payment originating

       from All Star in Maryland and WestStar receiving the payment, by and through Titan, in

       Florida.

138.   WestStar chooses to use these May 2013 All Star kickbacks to cause Titan to print and

       mail thousands of WestStar solicitations to lure potential borrowers into the All Star

       Scheme. These WestStar solicitations are sent by U.S. Mail and most, if not all, are

       delivered interstate; that is, the WestStar solicitation is placed in the mail in one state –

       Florida – and delivered to the potential borrower in another state.

139.   In May 2013, WestStar in fact assigns and refers 16 loans to All Star for title and

       settlement services thereby performing the Kickback Agreement.

140.   Two weeks later, on or about June 11, 2013, All Star pays a total kickback of $10,400.00

       to WestStar. All Star and WestStar choose to launder this kickback through Titan.

141.   West Star and All Star chooses to transmit the kickback payment over interstate wires,

       with All Star e-mailing or faxing the kickback payment in the form of a credit card

       authorization, to WestStar over interstate wires, with the payment originating from All

       Star in Maryland and WestStar receiving the payment, by and through Titan, in Florida.

142.   WestStar chooses to use the June 2013 All Star kickback to cause Titan to print and mail

       WestStar solicitations to be mailed to potential borrowers.           Plaintiffs believe, and



                                                27
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 28 of 58



       therefore aver, that these WestStar solicitations are sent by U.S. Mail and most, if not all,

       are delivered interstate; that is, the WestStar solicitation is placed in the mail in one state

       – Florida – and delivered to the potential borrower in another state.

143.   In June 2013, WestStar in fact assigns and refers at least 1 loan for title and settlement

       services thereby performing the kickback agreement.

144.   Based on the continuing pattern of practice between All Star andWestStar, Plaintiffs

       believe, and therefore aver, that additional known and unknown WestStar loan officers

       and branch managers assign and refer loans to All Star in furtherance and performance of

       the Kickback Agreement and the All Star Scheme, including loan officers and branch

       managers from the WestStar Woodbridge Branch located at 330 Commission Court,

       Woodbridge, Virginia, and the WestStar Abingdon Branch located at 3434 Box Hill Corp

       Center Drive in Abingdon, Maryland.

145.   Based on the continuing pattern of practice between All Star and WestStar, Plaintiffs

       believe, and therefore aver, that All Star pays kickbacks to WestStar by and through other

       third-party marketing companies in addition to those identified herein.

146.   As a result of WestStar’s performance of the Kickback Agreement and the pattern of

       racketeering activity All Star and WestStar conduct in furtherance of the All Star

       Scheme, WestStar borrowers, including Plaintiffs and alleged Class Members, are

       harmed because because they are defrauded into being charged and paying amounts that

       are not related to any legitimate title and settlement services; are charged and pay higher

       amounts for title and settlement services that they would have without the Kickback

       Agreement and the All Star Scheme, are denied kickback free title and settlement




                                                 28
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 29 of 58



       services, and are denied their choice of title and settlement service provider and other

       consumer benefits of a competitive marketplace.

147.   No title services are provided by any WestStar employee and/or agent, associated with

       the receipt and acceptance of the kickbacks. The payment by All Star and the receipt and

       acceptance by WestStar of the kickbacks are made solely for the assignment and referral

       of WestStar borrowers to All Star.

                           FACTUAL ALLEGATIONS RELATED TO
                         THE INDIVIDUAL CLASS REPRESENTATIVES

148.   Plaintiffs’ transactions and the course of events thereafter exemplify the working of the

       Kickback Agreement and the All Star Scheme and are typical of all alleged Class

       Members’ transactions.

          a. The Avery Plaintiffs’ Loan

149.   In or about February 2012, Plaintiffs Keith and Kecia Avery obtain a residential

       mortgage loan originated by WestStar through Jody Alston in relation to the refinancing

       of their residential real property and principal residence located at 8810 Helmsley Drive,

       Clinton, MD 20735.        The Avery Plaintiffs’ loan settles on February 29, 2012 with

       WestStar as the lender.

150.   Jody Alston assigns and referrs the Avery Plaintiffs’ loan to All Star in performance of

       the Kickback Agreement and as quid pro quo for the kickbacks All Star pays and

       WestStar receives and accepts in January 2012 by and through Titan and identified in

       ¶62, thereby performing the Kickback Agreement, depriving the Avery Plaintiffs of their

       choice of title and settlement service provider, and denying the Avery Plaintiffs

       kickback-free title and settlement services.




                                                29
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 30 of 58



151.   All Star charges the Avery Plaintiffs $2,186.04 in total title and settlement service fees,

       which includes the $1,400 fee to All Star before the title insurance premium, thereby

       performing the Kickback Agreement and related fixed prices. See Exhibit 13, All Star

       March Fundings Spreadsheet.

152.   These title and settlement service fees include the $700 Kickback Overcharge described

       in ¶43, which is the minimum amount of the Avery Plaintiffs’ actual damages for their

       injury resulting from the Kickback Agreement, All Star Scheme, and the pattern of

       racketeering activity All Star and WestStar perform in furtherance of the All Star

       Scheme.

153.   In the alternative, these title and settlement service fees charged include the $905 Market

       Overcharge described in ¶72, which is the alternative minimum amount of the Avery

       Plaintiffs’ actual damages for their injury resulting from the Kickback Agreement, All

       Star Scheme and the pattern of racketeering activity All Star and WestStar perform in

       furtherance of the All Star Scheme.

154.   The Avery Plaintiffs paid for these charges when All Star disbursed proceeds from the

       Avery Plaintiffs’ loan in payment of these title and settlement service charges.

155.   As a direct and proximate result of the Kickback Agreement and the pattern of

       racketeering activity All Star and WestStar perform in furtherance of the All Star

       Scheme, the Avery Plaintiffs were harmed because they were: (i) charged and paid more

       for settlement services than they would have paid without the illegal Kickback

       Agreements and the pattern of racketeering activity All Star and WestStar perform in

       furtherance of the All Star Scheme; (ii) were defrauded into being charged and paying

       amounts not associated with any legitimate title and settlement service and to fund illegal



                                               30
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 31 of 58



       kickbacks; (iii) stripped of their choice of title and settlement service provider and their

       mortgage broker’s impartial evaluation of All Star’s service and quality; and (iv)

       deprived of kickback-free title and settlement services and the consumer benefits of fair

       competition among independent title and settlement service providers.

156.   As a direct and proximate result of the Kickback Agreement, All Star Scheme and the

       pattern of racketeering activity All Star and WestStar perform in furtherance of the All

       Star Scheme, the Avery Plaintiffs were charged and paid more for the title and settlement

       services than they would have paid without the Kickback Agreement, All Star Scheme

       and the pattern of racketeering activity All Star and WestStar perform in furtherance of

       the All Star Scheme, and suffered actual damages in the amount of between

       approximately $700-905 and, on information and belief, additional amounts.

              1.      The Brownfield Plaintiffs’ Loan

157.   In or about March 2012, Plaintiffs Russell and Madeline Brownfield obtain a residential

       mortgage loan originated by WestStar through Marc Daniel Plank, a loan officer

       employed by WestStar in the WestStar Leesberg Branch, in relation to the refinance of

       their residential real property and principal residence located at 125 Sunlight Court,

       Frederick, MD 21702. The Brownfield Plaintiffs’ loan settles on March 23, 2012 with

       WestStar as the lender.

158.   The WestStar Leesburg Branch assigns and refers the Brownfield Plaintiffs’ loan to All

       Star in performance of the Kickback Agreement and as quid pro quo for the kickbacks

       All Star pays and WestStar receives and accepts in February 2012 by and through Titan

       and identified in ¶66, thereby performing the Kickback Agreement, depriving the




                                               31
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 32 of 58



       Brownfield Plaintiffs of their choice of title and settlement service provider, and denying

       the Brownfield Plaintiffs kickback-free title and settlement services.

159.   All Star charges the Brownfield Plaintiffs $2,268.06 in total title and settlement service

       fees, which includes the $1,400 fee to All Star before the title insurance premium,

       thereby performing the Kickback Agreement and the related fixed prices. See Exhibit

       13, All Star March Fundings Spreadsheet.

160.   The Brownfield Plaintiffs believe, and therefore aver, the price for title and settlement

       service fees All Star charges the Brownfield Plaintiffs is higher than the same charges

       would have been without the Kickback Agreement, All Star Scheme and the pattern of

       racketeering activity All Star and WestStar perform in furtherance of the All Star

       Scheme.

161.   These title and settlement service fees include the approximately $700 Kickback

       Overcharge described in ¶43, which is the minimum amount of the Brownfield Plaintiffs’

       actual damages for their injury resulting from the Kickback Agreement, All Star Scheme

       and pattern of racketeering activity All Star and WestStar perform in furtherance of the

       All Star Scheme.

162.   In the alternative, these title and settlement service fees charged include the $905 Market

       Overcharge described in ¶72, which is the alternative minimum amount of the

       Brownfield Plaintiffs’ actual damages for their injury resulting from the Kickback

       Agreement, All Star Scheme and the pattern of racketeering activity All Star and

       WestStar perform in furtherance of the All Star Scheme.

163.   The Brownfield Plaintiffs paid for these charges when All Star disbursed proceeds from

       the Brownfield Plaintiffs’ loan in payment of these title and settlement service charges.



                                                32
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 33 of 58



164.   As a direct and proximate result of the Kickback Agreements, All Star Scheme and the

       pattern of racketeering activity All Star and WestStar perform in furtherance of the All

       Star Scheme, the Brownfield Plaintiffs were harmed because they were: (i) charged and

       paid more for settlement services than they would have paid without the illegal Kickback

       Agreements and the pattern of racketeering activity All Star and WestStar perform in

       furtherance of the All Star Scheme; (ii) were defrauded into being charged and paying

       amounts not associated with any legitimate title and settlement service and to fund illegal

       kickbacks; (iii) stripped of their choice of title and settlement service provider and their

       mortgage broker’s impartial evaluation of All Star’s service and quality; and (iv)

       deprived of kickback-free title and settlement services and the consumer benefits of fair

       competition among independent title and settlement service providers..

165.   As a direct and proximate result of the Kickback Agreement, All Star Scheme, and the

       pattern of racketeering activity All Star and WestStar perform in furtherance of the All

       Star Scheme, the Brownfield Plaintiffs were charged and paid more for the title and

       settlement services than they would have paid without the Kickback Agreement, All Star

       Scheme and the pattern of racketeering activity All Star and WestStar perform in

       furtherance of the All Star Scheme, and suffered actual damages in the amount of

       between approximately $700-905 and, on information and belief, additional amounts.

               FACTUAL ALLEGATIONS RELATED TO LIMITATIONS

166.   Essential to the All Star Scheme, WestStar and All Star undertake affirmative acts that

       fraudulently conceal the Kickback Agreement, the resulting kickbacks and fixed prices,

       and the actual injury and damages to borrowers, including Plaintiffs and alleged Class

       Members.



                                               33
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 34 of 58



I.     All Star and WestStar Conceal the Kickbacks By Laundering the Kickbacks
       through Third Party Marketing Companies and Sham Entities.

167.   As described in ¶¶ 14-24 above, WestStar and All Star chose to conceal the fact and

       payment of kickbacks by consistently and regularly laundering kickbacks through third

       party marketing companies.

II.    WestStar and All Star’s False Allocation of Fees and APR Manipulation

168.   The Truth in Lending Act (“TILA”) mandates that lenders report to borrowers the Annual

       Percentage Rate, or “APR”, associated with a loan, refinance, or reverse mortgage.

       While the interest rate of a loan is the cost to borrow the principal loan amount, the APR

       includes both the interest rate of the loan plus certain other lender fees, such as

       origination fees, discount points and some closing costs, including some title and

       settlement service fees. The APR is intended as a tool for borrowers to compare, among

       other things, closing and settlement costs across loans with similar interest rates and to

       easily identify when one loan has substantially higher fees than another loan at the same

       interest rate. Lenders are required to report to borrowers a calculation of the APR on

       various loan documents, including the TILA disclosure.

169.   The title and settlement service fees that are excluded in the APR calculation are defined

       by TILA. 12 C.F.R. § 1026.4(c). Because some fees are excluded from the APR (and

       others are not), title and settlement service companies and lenders can manipulate – and

       falsely minimize – the APR by falsely allocating amounts charged for title and settlement

       services to those categories of fees that are excluded from the APR calculation.

170.   As a regular and continuing business practice, WestStar and All Star allocate the charges

       for title and settlement services associated with a borrower’s loan only to those categories




                                               34
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 35 of 58



       of title services not included in the APR, thereby falsely minimizing the APR reported on

       WestStar borrowers’ loan documents and required federal disclosures.

171.   For example, “fees for title examination, abstract of title, [and] title insurance” are

       excluded from the APR calculation – see 12 C.F.R. § 1026.4(c)(7)(i) – while a settlement

       or closing fee and an application signing fee are settlement service costs required to be

       included in the APR calculation. See 12 C.F.R. § 1026.4(a)(1)(i). By allocating the

       charges associated with conducting a settlement or closing to the category of “title exam”

       or “abstract” the result is a false, and falsely minimized, APR.

172.   Despite conducting a settlement or closing with each WestStar borrower, All Star and

       WestStar choose to not allocate any amount of All Star’s charges associated with a

       borrower’s loan to “settlement or closing fee” because that charge is included in the APR.

       Instead, All Star and WestStar allocate all charges, including that portion attributable to

       conducting a settlement or closing, to “Title Exam” or “Abstract”, which are excluded

       from the APR.

173.   All Star claims the false allocation of fees and manipulation of the APR as a regular

       business practice as early as 2011 and at least through October 2015, allocating all

       charges for title and settlement services to “Title Exam” or “Abstract” because those fees

       are excluded from, and do not raise, the APR. See, e.g., June 6, 2011 E-mail, attached as

       Exhibit 14; September 24, 2015 E-mail, attached as Exhibit 15; October 6, 2015 E-mail,

       attached as Exhibit 16.

174.   WestStar participates in and ratifies this false allocation of fees. All Star communicates

       to WestStar that it will allocate the $1400 in fixed fees under the Kickback Agreement to

       Title Exam and Abstract – “I always put it $700 exam and $700 abstract …”. WestStar



                                                35
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 36 of 58



       ratified this false allocation of fees routinely approving HUD-1 statements with this false

       allocation. When WestStar is determing where to put the attorneys’ fee charged for

       transactions applicable to properties in states that require an attorney to close the loan,

       Christy Turmino, a loan processor and branch manager employed by WestStar in the

       WestStar Woodbridge Branch advises All Star, “The 700&700 fees can stay under line

       1109&1110”.     Based on this continuing pattern of practice, Plaintiffs believe, and

       therefore aver, that All Star and WestStar engage in the false allocation and manipulation

       of the APR throughout the time period WestStar is participating in the All Star Scheme.

175.   WestStar and All Star’s choice to falsely allocate fees resulted in the fraudulent reporting

       of false APR’s and the false, and falsely minimized, representation of the cost of the loan

       to the WestStar borrower. This prevented WestStar borrowers from discovering that their

       charges were artificially inflated and a portion of their charges were not associated with a

       legitimate title and settlement service and charged for the purpose of paying for illegal

       kickbacks.

176.   As a regular business practice, All Star used various software programs, including

       “Titlehound”, to produce borrower loan documents, including documents reporting the

       APRs associated with a loan. All Star caused this software, including Titlehound, to be

       programmed to make these false allocations of title and settlement service fees and the

       resulting false APR calculations, and to produce WestStar loan documents to present to

       borrowers and on which WestStar and All Star intended borrowers rely.

177.   WestStar and All Star’s choice to falsely allocate fees and manipulate and falsely report

       APRs fraudulently concealed from WestStar borrowers the illegal kickbacks, the amounts

       charged borrowers for the purpose of paying for the illegal kickbacks and not associated



                                               36
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 37 of 58



       with any legitimate title and settlement service, and the fixed and artificially inflated

       prices for title and settlement services resulting from the Kickback Agreement, All Star

       Scheme and the pattern of racketeering activity WestStar performs with All Star in

       furtherance of the All Star Scheme, and affirmatively prevented WestStar borrowers from

       discovering their injuries resulting therefrom.

III.   False Representations in WestStar and The Money Store Borrowers’ Loan
       Documents

178.   In addition to laundering the kcibacks through third party marketing companies, falsely

       allocating fees and maniputlating the reported APR, WestStar and All Star choose to

       make false representations on borrowers’ loan documents.

179.   At all relevant times, federal law required WestStar, as lender, was required to provide a

       “Good Faith” Estimate to the borrower within three days of taking a loan application. 12

       C.F.R. § 1024.7(a)-(b).

180.   Block 4 of the “Good Faith” Estimate is to state only the charges for “title services and

       lender’s title insurance”.

181.   As a regular pattern of practice, WestStar falsely includes in Block 4 charges that are not

       title services and lender’s title insurance including the Kickback Overcharge and/or

       Market Overcharge associated with the Kickback Agreement and the pattern of

       racketeering activity All Star performs with WestStar in furtherance of the All Star

       Scheme.

182.   WestStar’s choice to falsely include these charges in Block 4 of the “Good Faith”

       Estimate conceals from borrowers: (i) the fact and amount of the Kickback Overcharge

       and/or Market Overcharge; (ii) the illegal kickbacks, and (iii) the coordinated business

       relationship between All Star and WestStar under the Kickback Agreement, the All Star

                                                37
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 38 of 58



       Scheme the All Star Scheme and the pattern of racketeering activity All Star performs

       with The Money Store in furtherance of the All Star Scheme..

183.   In addition, the loan originator must state in Block 1 of the Good Faith Estimate:

                       [A]ll charges that loan originators involved in this
                       transaction will receive, except for any charge for the
                       specific interest rate chosen (points). A loan originator
                       may not separately charge any additional fees for getting
                       this loan, including for application, processing, or
                       underwriting. The amount stated in Block 1 is subject to
                       zero tolerance, i.e., the amount may not increase at
                       settlement.

       12 C.F.R. App’x C to Part 1024 – Instructions for Completing the Good Faith Estimate

       (GFE) Form.

184.   As a regular pattern of practice, WestStar chooses to falsely omit reporting the Kickback

       Overcharge in Block 1 of the Good Faith Estimate even though the Kickback Overcharge

       was a charge WestStar would receive in the transaction.

185.   WestStar’s choice to falsely omit the Kickback Overcharge from Block 1 of the “Good

       Faith” Estimate conceals from borrowers: (i) the fact and amount of the Kickback

       Overcharge; (ii) the illegal kickbacks, and (iii) the coordinated business relationship

       between All Star and WestStar under the Kickback Agreement, the All Star Scheme and

       the pattern of racketeering activity All Star performs with The Money Store in

       furtherance of the All Star Scheme.

186.   In addition to the GFE, federal law, at all relevant times, required each borrower to

       receive a HUD-1 Settlement Statement at the closing or settlement of a loan. The

       settlement agent produces the HUD-1, but federal regulations require the loan originator

       to provide to the settlement agent all information appearing in the HUD-1 statement.




                                               38
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 39 of 58



187.   Section 1100 of the HUD-1 reports to the borrower the title and settlement services

       provided on the loan, along with the associated charges to the borrowers for those

       services.

188.   As a continuing pattern and regular business practice, All Star and WestStar choose and

       cause the false allocation of fees described in ¶¶168-177 to repeat and appear on

       WestStar borrowers’ HUD-1 statements in Section 1100.

189.   As a continuing pattern and regular business practice, WestStar omits and fails to

       describe anywhere on a borrower’s HUD-1 statement the amount of the kickback

       received by WestStar related to the borrower’s loan or the fact that All Star has paid a

       kickback to WestStar for the assignment and referral of the borrower’s loan. WestStar is

       required to report the kickback on Line 808 of the HUD-1, and perhaps other lines.

190.   As a continuing pattern of practice, WestStar chooses to omit and fails to describe

       anywhere on a borrower’s HUD-1 statement that the borrower is being charged or the

       amount of any Kickback Overcharge and/or Market Overcharge associated with the fixed

       prices under the Kickback Agreements. WestStar is required to report these amounts in

       Section 1100 or Section 1300 of the HUD-1.

191.   These false representations and omissions, presented to WestStar borrowers by All Star –

       as WestStar’s agent – at closing, fraudulently conceal: (i) the illegal kickbacks; (ii) the

       fact and amount of the Kickback Overcharge and the fact that borrowers are being

       charged an amount not associated with any legitimate title and settlement service; and

       (iii) the coordinated business relationship between All Star and The Money Store under

       the Kickback Agreement, the All Star Scheme and the pattern of racketeering activity All

       Star performs with The Money Store in furtherance of the All Star Scheme.



                                               39
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 40 of 58



IV.    Plaintiffs’ Reasonable Diligence

192.   As a result of the fraudulent concealments by WestStar and All Star, the Avery Plaintiffs

       and Brownfield Plaintiffs (and, upon information and belief, all alleged Class Members)

       had no actual notice before, at or after the closing of their WestStar loan of the illegal

       kickbacks, the exchange of any thing of value between the WestStar and All Star, the

       Kickback Overcharge and/or Market Overcharge, or the coordinated business relationship

       of All Star and WestStar under the Kickback Agreement, All Star Scheme and the pattern

       of racketeering activity All Star performs with WestStar in furtherance of the All Star

       Scheme.

193.   Plaintiffs exercised reasonable diligence before, during and after the closing of their

       loans.

       A.       The Avery Plaintiffs’ Reasonable Diligence

194.   As a result of the fraudulent concealments by WestStar and All Star, the Avery Plaintiffs

       have no actual notice before, at or after the closing of their WestStar loan of the illegal

       kickbacks, the exchange of any thing of value between WestStar and All Star, the

       Kickback Agreement, the resulting fixed nature of the title and settlement service charges

       and the Kickback Overcharge, or the coordinated business relationship of WestStar and

       All Star under the Kickback Agreement, All Star Scheme and the pattern of racketeering

       activity All Star and WestStar perform in furtherance of the All Star Scheme.

195.   The Avery Plaintiffs exercise reasonable diligence before, during and after the closing of

       their loan.




                                               40
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 41 of 58



196.   The Avery Plaintiffs receive loan documents prepared by WestStar in advance of their

       closing and review those loan documents.          The Avery Plaintiffs’ pre-closing loan

       documents include their “Good Faith” Estimate which WestStar prepared.

197.   WestStar and All Star choose to omit from the Avery Plaintiffs’ “Good Faith” Estimate

       any description or statement of the coordinated business relationship between WestStar

       and All Star, or the fact that All Star has paid anything of value for WestStar’s

       assignment and referral of the Avery Plaintiffs’ loan to All Star.

198.   WestStar and All Star choose to include in the Avery Plaintiffs’ pre-closing documents,

       including their “Good Faith” Estimate, the fraudulent representations and omission

       described in ¶¶ 179-185 above.

199.   WestStar and All Star choose to include in the Avery Plaintiffs’ pre-closing documents

       the false allocation of fees, and, upon information and belief, a false APR as described in

       ¶¶168-177.

200.   WestStar and All Star make the false representations and omissions in the Avery

       Plaintiffs’ pre-closing loan documents for the purposes of concealing, and did so conceal

       from them, the coordinated business relationship between West Star and All Star, the

       Kickback Agreement and the All Star Scheme, the fact, nature and amount of the illegal

       kickbacks related to the Avery Plaintiffs’ loan, and the related Kickback Overcharge.

201.   As is reasonable under the circumstances, the Avery Plaintiffs believe these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and the Avery Plaintiffs do not believe, that: (i) a coordinated business

       relationship exists between WestStar and All Star; (ii) there has been any payment or

       exchange of a thing of value between WestStar and All Star related to the assignment and



                                                41
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 42 of 58



       referral of their WestStar loan for title and settlement services, or (iii) the charges

       attributed to legitimate title and settlement services includes an amount for a Kickback

       Overcharge unrelated to any legitimate title and settlement service and used for the

       payment of illegal kickbacks.

202.   The Avery Plaintiffs act diligently during the closing or settlement of their loan. As a

       condition of funding their loan, WestStar requires the Avery Plaintiffs to participate in a

       closing, and they attend and fully participate in the required closing and review all

       documents with All Star’s representative.

203.   At the closing of his loan, the Avery Plaintiffs receive from All Star, or its agent, several

       documents, including a HUD-1 Settlement Statement. The Avery Plaintiffs review and

       sign all documents All Star presents at the closing, including the HUD-1 Settlement

       Statement.

204.   WestStar and All Star choose to omit from the documents the Avery Plaintiffs receive at

       their closing, including their HUD-1, any description or statement of the coordinated

       business relationship between WestStar and All Star under the Kickback Agreement and

       the All Star Scheme.

205.   WestStar and All Star choose to omit from the documents the Avery Plaintiffs receive at

       their closing, including their HUD-1, any description or statement of any payment,

       amount or thing of value that was paid by All Star to WestStar related to the Avery

       Plaintiffs’ loan.

206.   WestStar and All Star choose to include in the documents the Avery Plaintiffs receive at

       their closing, including their HUD-1, the false allocation of fees as described in ¶¶ 168-

       177.



                                                42
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 43 of 58



207.   WestStar and All Star choose to include in the documents the Avery Plaintiffs receive at

       their closing, including their HUD-1, the false representations and omissions described in

       ¶¶ 186-191.

208.   WestStar and All Star make the false representations and omissions in the Avery

       Plaintiffs’ loan closing documents for the purposes of concealing, and did so conceal

       from them, the coordinated business relationship between WestStar and All Star, the

       Kickback Agreement and All Star Scheme, the fact, nature, and amount of the illegal

       kickback related to the Avery Plaintiffs’ loan,      the Kickback Overcharge and their

       injuries and actual damages therefrom.

209.   As is reasonable under the circumstances, the Avery Plaintiffs believe these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and the Avery Plaintiffs do not believe, that: (i) a coordinated business

       relationship exists between WestStar and All Star, (ii) there has been any payment or

       exchange of a thing of value between WestStar and All Star related to the assignment and

       referral of their WstStar loan for title and settlement services, or (iii) the charges

       attributed to legitimate title and settlement services include an amount for a Kickback

       Overcharge unrelated to any legitimate title and settlement service and charged to pay for

       illegal kickbacks.

210.   The Avery Plaintiffs act diligently after their closing. On or about November 18, 2018,

       they receive a letter from undersigned counsel describing an investigation of All Star and

       WestStar. This is the Avery Plaintiffs’ first indication of any potential wrongful, illegal,

       potential harm and/or actionable conduct by anyone related to their WestStar loan.




                                                43
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 44 of 58



211.   Within days the Avery Plaintiffs contact and retain counsel. The Avery Plaintiffs file this

       Complaint within months of becoming aware of facts giving rise to their causes of action,

       injuries, and actual damages.

212.   As a result of WestStar and All Star’s fraudulent concealment, and the Avery Plaintiffs’

       reasonable diligence before, during and after the closing of their loan, the statute of

       limitations on their claims were tolled beginning on the date of their loan closing and

       continuing until the Avery Plaintiffs’ learning of facts giving rise to their causes of

       action, on or about November 18, 2018.

       B.     The Brownfield Plaintiffs’ Reasonable Diligence

213.   As a result of the fraudulent concealments by WestStar and All Star, the Brownfield

       Plaintiffs have no actual notice before, at or after the closing of their WestStar loan of the

       illegal kickbacks, the exchange of any thing of value between WestStar and All Star, the

       Kickback Agreement, the resulting fixed nature of the title and settlement service charges

       and the Kickback Overcharge, or the coordinated business relationship of WestStar and

       All Star under the Kickback Agreement, All Star Scheme and the pattern of racketeering

       activity All Star and WestStar perform in furtherance of the All Star Scheme.

214.   The Brownfield Plaintiffs exercise reasonable diligence before, during and after the

       closing of their loan.

215.   The Brownfield Plaintiffs receive loan documents prepared by WestStar in advance of

       their closing and review those loan documents. The Brownfield Plaintiffs’ pre-closing

       loan documents include their “Good Faith” Estimate which WestStar prepared.

216.   WestStar and All Star choose to omit from the Brownfield Plaintiffs’ “Good Faith”

       Estimate any description or statement of the coordinated business relationship between



                                                44
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 45 of 58



       WestStar and All Star, or the fact that All Star has paid anything of value for WestStar’s

       assignment and referral of the Brownfield Plaintiffs’ loan to All Star.

217.   WestStar and All Star choose to include in the Brownfield Plaintiffs’ pre-closing

       documents, including their “Good Faith” Estimate, the fraudulent representations and

       omission described in ¶¶ 179-185 above.

218.   WestStar and All Star choose to include in the Brownfield Plaintiffs’ pre-closing

       documents the false allocation of fees, and, upon information and belief, a false APR as

       described in ¶¶ 168-177.

219.   WestStar and All Star make the false representations and omissions in the Brownfield

       Plaintiffs’ pre-closing loan documents for the purposes of concealing, and did so conceal

       from them, the coordinated business relationship between West Star and All Star, the

       Kickback Agreement and the All Star Scheme, the fact, nature and amount of the illegal

       kickbacks related to the Brownfield Plaintiffs’ loan, and the related Kickback

       Overcharge.

220.   As is reasonable under the circumstances, the Brownfield Plaintiffs believe these pre-

       closing documents and the representations made therein. A reasonable borrower would

       have no reason to believe, and the Brownfield Plaintiffs do not believe, that: (i) a

       coordinated business relationship exists between WestStar and All Star; (ii) there has

       been any payment or exchange of a thing of value between WestStar and All Star related

       to the assignment and referral of their WestStar loan for title and settlement services, or

       (iii) the charges attributed to legitimate title and settlement services includes an amount

       for a Kickback Overcharge unrelated to any legitimate title and settlement service and

       used for the payment of illegal kickbacks.



                                                45
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 46 of 58



221.   The Brownfield Plaintiffs act diligently during the closing or settlement of their loan. As

       a condition of funding their loan, WestStar requires the Brownfield Plaintiffs to

       participate in a closing, and they attend and fully participate in the required closing and

       review all documents with All Star’s representative.

222.   At the closing of his loan, the Brownfield Plaintiffs receive from All Star, or its agent,

       several documents, including a HUD-1 Settlement Statement. The Brownfield Plaintiffs

       review and sign all documents All Star presents at the closing, including the HUD-1

       Settlement Statement.

223.   WestStar and All Star choose to omit from the documents the Brownfield Plaintiffs

       receive at their closing, including their HUD-1, any description or statement of the

       coordinated business relationship between WestStar and All Star under the Kickback

       Agreement.

224.   WestStar and All Star choose to omit from the documents the Brownfield Plaintiffs

       receive at their closing, including their HUD-1, any description or statement of any

       payment, amount or thing of value that was paid by All Star to WestStar related to the

       Brownfield Plaintiffs’ loan.

225.   WestStar and All Star choose to include in the documents the Brownfield Plaintiffs

       receive at their closing, including their HUD-1, the false allocation of fees as described in

       ¶¶ 168-177.

226.   WestStar and All Star choose to include in the documents the Brownfield Plaintiffs

       receive at their closing, including their HUD-1, the false representations and omissions

       described in ¶¶ 186-191.




                                                46
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 47 of 58



227.   WestStar and All Star make the false representations and omissions in the Brownfield

       Plaintiffs’ loan closing documents for the purposes of concealing, and did so conceal

       from them, the coordinated business relationship between WestStar and All Star, the

       Kickback Agreement and All Star Scheme, the fact, nature, and amount of the illegal

       kickback related to the Brownfield Plaintiffs’ loan, the Kickback Overcharge and their

       injuries and actual damages therefrom.

228.   As is reasonable under the circumstances, the Brownfield Plaintiffs believe these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and the Brownfield Plaintiffs do not believe, that: (i) a coordinated

       business relationship exists between WestStar and All Star, (ii) there has been any

       payment or exchange of a thing of value between WestStar and All Star related to the

       assignment and referral of their WestStar loan for title and settlement services, or (iii) the

       charges attributed to legitimate title and settlement services include an amount for a

       Kickback Overcharge unrelated to any legitimate title and settlement service and charged

       to pay for illegal kickbacks.

229.   The Brownfield Plaintiffs act diligently after their closing. On or about November 18,

       2018, they receive a letter from undersigned counsel describing an investigation of All

       Star and WestStar. This is the Brownfield Plaintiffs’ first indication of any potential

       wrongful, illegal, potential harm and/or actionable conduct by anyone related to their

       WestStar loan.

230.   Within days the Brownfield Plaintiffs contact and retain counsel.           The Brownfield

       Plaintiffs file this Complaint within months of becoming aware of facts giving rise to

       their causes of action, injuries, and actual damages.



                                                47
          Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 48 of 58



231.     As a result of WestStar and All Star’s fraudulent concealment, and the Brownfield

         Plaintiffs’ reasonable diligence before, during and after the closing of their loan, the

         statute of limitations on their claims were tolled beginning on the date of their loan

         closing and continuing until the Brownfield Plaintiffs’ learning of facts giving rise to

         their causes of action, on or about November 18, 2018.

   VI.      Accrual and Tolling of Limitations

232.     The limitations period provided in 15 U.S.C. § 15(b), applicable to claims pursuant to 18

         U.S.C. § 1964, is subject to the discovery of injury rule. Detrick v. Panalpina, 108 F.3d

         529 (4th Cir. 1997) cert. denied 1997 U.S. Dist. LEXIS 4626. WestStar’s affirmative and

         fraudulent acts precluded WestStar borrowers, including all Plaintiffs and Class

         Members, from discovering the fact of their injuries resulting from the All Star Scheme

         and the pattern of racketeering activity WestStar and All Star perform in furtherance of

         the All Star Scheme.

233.     As a result, Plaintiffs’, and Class Members’, claim pursuant to 18 U.S.C. § 1964 did not

         accrue, for the purpose of the limitations period provided in 15 U.S.C. § 15(b), until such

         time as Plaintiffs, and Class Members, knew, or should have known, of their injury – for

         the Avery Plaintiffs and the Brownfield Plaintiffs, on or about November 18, 2018.

234.     In addition and in the alternative, as a result of WestStar and All Star’s fraudulent

         concealments and Plaintiffs’ reasonable diligence before, during and after the closing of

         Plaintiffs’ loans, the statute of limitations as to all causes of action pled herein are and

         should be tolled beginning on the date of each Plaintiffs’ loan closing and continuing

         until the learning of facts giving rise to the causes of action pled herein – for the Avery

         Plaintiffs and the Brownfield Plaintiffs, on or about November 18, 2018.



                                                 48
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 49 of 58



235.   Plaintiffs believe, and therefore aver, that the fraudulent concealments described herein

       were an integral component of the Kickback Agreement and the All Star Scheme, and

       typical of all alleged Class Members’ transactions such that all Class Members are

       entitled to fraudulent concealment tolling of applicable limitations period.

                                         COUNT I
             Violation of the Real Estate Settlement Procedures Act (RESPA),
                                    12 U.S.C. § 2607(a)

236.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

237.   All transactions at issue in the instant complaint are incident to or part of real estate

       settlement services involving federally related mortgage loans and thereby are subject to

       the provisions of RESPA, 12 U.S.C. § 2601, et seq.

238.   WestStar, by and through its mortgage brokers, loan officers, employees and/or agents,

       received and accepted things of value paid by All Star in exchange for the assignment

       and referral of business to All Star in violation of RESPA, 12 U.S.C. § 2607(a).

239.   All loans assigned and referred by WestStar to All Star under the Kickback Scheme were

       secured by first or subordinate liens on residential real property and were made in whole

       or in part by WestStar and/or its affiliates whose deposits or accounts are insured by the

       Federal Government and/or who are regulated by an agency of the Federal Government.

240.   The payment and/or arranging of payment of kickbacks to WestStar by All Star and

       WestStar’s receipt thereof constitute a violation of § 8(a) of RESPA, which prohibits the

       payment of referral fees or kickbacks pursuant to an agreement in connection with the

       origination or brokering of federally related mortgage loans.

241.   Plaintiffs allege claims for violations of 12 U.S.C. §2607(a) on their own behalf and

       pursuant to Fed. R. Civ. P. 23 with the class defined as follows:



                                                49
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 50 of 58



              All individuals in the United States who were borrowers on a
              federally related mortgage loan (as defined under the Real Estate
              Settlement Procedures Act, 12 U.S.C. § 2602) originated or
              brokered by WestStar Mortgage, Inc. for which All Star Title, Inc.
              provided a settlement service, as identified in Section 1100 on the
              borrower’s HUD-1, between January 1, 2010 and July 31, 2013.
              Exempted from this class is any person who, during the period of
              January 1, 2010 through July 31, 2013, was an employee, officer,
              member and/or agent of WestStar Mortgage, Inc., J.G. Wentworth
              Home Lending, LLC, or All Star Title, Inc.

              (the “RESPA Class”).

242.   There are questions of law and fact common to the claims of each and all members of the

       RESPA Class. These common questions include, but are not limited to:

          a. Whether there existed a referral agreement between WestStar and All Star

              whereby WestStar agreed to assign and refer WestStar loans, refinances and

              reverse mortgages to All Star in exchange for receiving kickbacks;

          b. Whether WestStar and its employees and/or agents received illegal kickbacks

              from All Star for the assignment and referral of business to All Star;

          c. Whether the illegal kickbacks to WestStar and its employees and/or agents

              violated RESPA;

          d. Whether WestStar and All Star used third party marketing companies to launder

              kickbacks related to WestStar loans;

          e. Whether Plaintiffs and RESPA Class Members were forced to pay more for said

              settlement services;

          f. Whether WestStar used sham and/or split invoices and sham payment records to

              actively and fraudulently conceal the payment, receipt and acceptance of illegal

              kickbacks;




                                               50
         Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 51 of 58



           g. Whether WestStar disclosed or described to any borrower its coordinated business

               relationship with All Star or the fact that a thing of value had been exchanged

               between WestStar and All Star related to any WestStar borrower’s loan;

           h. Whether WestStar disclosed or described on any borrowers “Good Faith”

               Estimate, HUD-1 or other loan document WestStar’s coordinated business

               relationship with All Star or the fact that a thing of value had been exchanged

               between WestStar and All Star related to any borrower’s loan;

           i. Whether despite exercising reasonable due diligence, Plaintiffs and RESPA Class

               Members did not and could not have learned of the illegal kickbacks until

               contacted by counsel;

           j. Whether Plaintiffs and RESPA Class Members are entitled to treble damages

               under RESPA; and

           k. Whether Plaintiffs and RESPA Class Members are entitled to attorneys’ fees and

               expenses under RESPA.

243. These common issues of law and fact predominate over any question affecting only

      individual RESPA Class Members.

244. Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

      RESPA Class Members, and are subject to the same statutory measure of damages set

      forth in 12 U.S.C. § 2607(d)(2).

245. Plaintiffs will fairly and adequately protect the interests of the RESPA Class. The interests

      of Plaintiffs and all other members of the RESPA Class are identical.

246. Plaintiffs’ counsel has substantial experience in complex litigation and class action

      proceedings, have been approved as class and settlement class counsel in multiple U.S.



                                               51
          Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 52 of 58



       District Courts in similar litigation, and will adequately represent the RESPA Class’s

       interests.

247. The RESPA Class consists of borrowers on more than 600 loans, and thus are so

       numerous that joinder of all members is impracticable.

248. Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for WestStar and/or its successor in interest, Defendant

       J.G. Wentworth.

249. This action entails questions of law and fact common to RESPA Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

250. Most members of the RESPA Class are unaware of their rights to prosecute a claim

       against WestStar and/or its successor in interest, Defendant J.G. Wentworth.

251. No member of the RESPA Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

                                         COUNT II
       Violation of the Racketeer Influenced and Corrupt Organizations Act (RICO),
                                      18 U.S.C. § 1962

252.    Plaintiffs incorporate the above stated paragraphs as if restated herein.

253.    WestStar is a “person” as defined under 18 U.S.C. § 1961(3).

254.    WestStar and All Star associate in fact and form an enterprise (the “Enterprise”) for the

        purpose of 18 U.S.C. §1962(a). For a continuous period of at least four years, WestStar



                                                 52
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 53 of 58



       and All Star associate and commit the predicate acts pled herein, which acts are separate

       and in addition to their legitimate mortgage and settlement service operations, for the

       common purpose of defrauding borrowers into paying higher and fraudulent prices for

       title and settlement services. The activities of the Enterprise affect interstate commerce

       across 35 states.

255.   WestStar and All Star associate and perpetrate the All Star Scheme for the purpose of

       defrauding borrowers into paying fixed prices for title and settlement services and

       charges that are unrelated to the any legitimate title and settlement service and for the

       purpose of funding illegal kickbacks, and to thereby deprive borrowers of their money

       and/or property.

256.   The use of the interstate U.S. Mail and wires by WestStar and All Star in furtherance of

       the All Star Scheme, including as pled in ¶¶ 49-142, constitute mail and wire fraud as

       defined under 18 U.S.C. §§ 1341 and 1343, serve as predicate acts, and constitute a

       pattern of racketeering activity.

257.   WestStar received, and J.G. Wentworth as its successor in interest continues to receive,

       income derived from this pattern of racketeering activity in the form of the kickbacks

       paid by All Star to WestStar, and through the interest, fees and other income earned on

       the WestStar mortgages, refinances and reverse mortgages resulting from the pattern of

       racketeering activity.

258.   WestStar improperly used and invested the income it received from the pattern of

       racketeering activity in furtherance of the activities of the Enterprise and for the purpose

       of luring borrowers into the All Star Scheme in violation of 18 U.S.C. §1962(a).




                                               53
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 54 of 58



259.   As a direct and proximate result of WestStar’s pattern of racketeering activity, Plaintiffs

       and Class Members were injured and suffered actual damages in the amount of

       approximately $700 - 905.

260.   Plaintiffs allege claims pursuant to 18 U.S.C. §1964(c) on their behalf and pursuant to

       Fed. R. Civ. P. 23 for violations of 18 U.S.C. § 1962(a) (“RICO Class”), with the alleged

       RICO Class defined as:

              All individuals in the United States who were borrowers on a loan
              originated or brokered by WestStar Mortgage, Inc. for which All
              Star Title, Inc. provided a settlement service, as identified in
              Section 1100 on the borrower’s HUD-1, between January 1, 2010,
              and July 31, 2013. Exempted from this class is any person who,
              during the period of January 1, 2010 through July 31, 2013, was an
              employee, officer, member and/or agent of WestStar Mortgage,
              Inc., J.G. Wentworth Home Lending, LLC, or All Star Title, Inc.

261.   The RICO Class consists of borrowers on more than 600 loans, and thus are so numerous

       that joinder of all members is impracticable.

262.   There are questions of law and fact common to the claims of each and all members of the

       RICO Class. These common questions include, but are not limited to:

          a. Whether WestStar and All Star formed an enterprise;

          b. Whether the activities of the Enterprise affected interstate commerce;

          c. Whether one purpose of the All Star Scheme was to deprive borrowers of money

              or property;

          d. Whether WestStar and All Star used the interstate U.S. Mail in furtherance of the

              activites of the Enterprise including the All Star Scheme,

          e. Whether WestStar and All Star used the interstate wires in furtherance of the

              activities of the Enterprise, including the All Star Scheme;

          f. Whether WestStar received income from a pattern of racketeering activity;

                                               54
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 55 of 58



          g. Whether WestStar used income derived from a patter of racketeering activity in

              support of, or in furtherance of, the activities of the Enterprise, including the All

              Star Scheme;

          h. Whether WestStar actively concealed the All Star Scheme and resulting fixed

              prices and Kickback and/or Market Overcharge;

          i. Whether Plaintiffs’ and RICO Class members knew or should have known of

              their injuries resulting from WestStar’s violation of 18 U.S.C. § 1962(a);

          j. Whether WestStar’s and All Star’s fraudulent concealments prevented Plaintiffs’

              and RICO class members from discovering their injuries proximately caused by

              WestStar’s pattern of racketeering activity;

          k. Whether Plaintiffs and the RICO Class are entitled to treble damages pursuant to

              18 U.S.C. § 1964(c); and

          l. Whether Plaintiffs and the RICO Class are entitled to attorneys’ fees and expenses

              pursuant to 18 U.S.C. § 1964(c).

263.   These common issues of law and fact predominate over any question affecting only

       individual RICO Class Members.

264.   Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

       RICO Class Members.

265.   Plaintiffs will fairly and adequately protect the interests of the RICO Class. The interests

       of the named Plaintiffs and all other members of the RICO Class are identical.

266.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class counsel in related litigation, and will

       adequately represent the RICO Class’s interests.



                                               55
         Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 56 of 58



267.   Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for WestStar and/or its successor in interest,

       Defendant J.G. Wentworth.

268.   This action entails questions of law and fact common to RICO Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

269.   Most members of the RICO Class are unaware of their rights to prosecute a claim against

       WestStar and/or its successor in interest, Defendant J.G. Wentworth.

270.   No member of the RICO Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

       WHEREFORE, Plaintiffs respectfully demand:

   a. This Court to certify the RESPA and RICO Classes pursuant to Federal Rule of Civil

       Procedure 23 and set this matter for trial;

   b. Judgment for Plaintiffs and RESPA Members against J.G. Wentworth Home Loans, LLC

       and award Plaintiffs and RESPA Class Members treble damages for title and settlement

       services charged by All Star, including, but not limited to, title insurance premiums, in an

       amount equal to three times the amount of any charge paid for such settlement services,

       pursuant to 12 U.S.C. § 2607(d)(2);

   c. Judgment for Plaintiffs and RICO Class Members against J.G. Wentworth Home Loans,

       LLC and award Plaintiffs and RICO Class Members damages in the amount equal to



                                                56
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 57 of 58



       three times the actual damages caused by WestStar’s pattern of racketeering activity

       pursuant to 18 U.S.C. § 1964(c);

   d. Reasonable attorneys’ fees, interest and costs pursuant to 12 U.S.C. § 2607(d)(5) and 18

       U.S.C. § 1964(c); and

   e. For such other and further relief as this Court deems proper.

                                    Respectfully submitted,


______/s/_____________________                   _______/s/___________________
Timothy F. Maloney, Esq. #03381                  Michael Paul Smith, Esq. #23685
Veronica B. Nannis, Esq. #15679                  Melissa L. English, Esq. #19864
Megan A. Benevento, Esq. #19883                  Smith, Gildea & Schmidt, LLC
Joseph, Greenwald & Laake, P.A.                  600 Washington Avenue, Suite 200
6404 Ivy Lane, Suite 400                         Towson, Maryland 21204
Greenbelt, Maryland 20770                        (410) 821-0070 / (410) 821-0071 (fax)
(301) 220-2200 / (301) 220-1214 (fax)            Email: mpsmith@sgs-law.com
Email: tmaloney@jgllaw.com                       menglish@sgs-law.com
vnannis@jgllaw.com                               Counsel for Plaintiffs and Class Members
mbenevento@jgllaw.com
Co-Counsel for Plaintiffs and Class Members




                                              57
        Case 8:19-cv-03303-TJS Document 1 Filed 11/15/19 Page 58 of 58



                                PRAYER FOR JURY TRIAL

       Plaintiffs and Class Members hereby request a trial by jury on the foregoing Class Action

Complaint.

______/s/____________________                    _______/s/__________________
Timothy F. Maloney, Esq. #03381                  Michael Paul Smith, Esq. #23685
Veronica B. Nannis, Esq. #15679                  Melissa L. English, Esq. #19864
Megan A. Benevento, Esq. #19883                  Smith, Gildea & Schmidt, LLC
Joseph, Greenwald & Laake, P.A.                  600 Washington Avenue, Suite 200
6404 Ivy Lane, Suite 400                         Towson, Maryland 21204
Greenbelt, Maryland 20770                        (410) 821-0070 / (410) 821-0071 (fax)
(301) 220-2200 / (301) 220-1214 (fax)            Email: mpsmith@sgs-law.com
Email: tmaloney@jgllaw.com                       menglish@sgs-law.com
vnannis@jgllaw.com                               Counsel for Plaintiffs and Class Members
mbenevento@jgllaw.com
Co-Counsel for Plaintiffs and Class Members




                                              58
